DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment received on 1/27/2020 canceling claims 1-6 and adding claims 7-19 has been entered by the examiner.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/27/2020 and 3/10/2021 have been entered and considered by the examiner.  

35 USC 112 CLAIM REJECTIONS
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 7-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Dependent claims are rejected as depending from a rejected claim.
Regarding claim 13, it has the same issues as claim 7 but uses an uplink shared channel instead of the downlink shared channel.  This claim will be interpreted similarly as to claim 7.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 7-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al  (US 2019/0159191 A1).
Regarding claim 7, Kim teaches a receiving apparatus (Abstract; terminal is receiving apparatus) comprising:
a receiver that receives a downlink shared channel using a first allocation that supports a first allocation interval and a first allocation start symbol, and a second allocation that supports a second allocation interval and a second allocation start symbol (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 10 shows that TTIs can be long and short and Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9 so they have different intervals and different starting symbol numbers);
the first allocation interval and the first allocation start symbol being different from the second allocation interval and the second allocation start symbol, respectively (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 10 shows that TTIs can be long and short and Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9 so they have different intervals and different starting symbol numbers); and 
a processor that applies a reference signal configuration type, notified by a higher layer, to a first reference signal used in a downlink shared channel that applies the first allocation, and to a second reference signal used in a downlink shared channel that applies the second allocation (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; information indicating that a PDSCH is transmitted while a symbol(s) in a TTI is empty and information indicating that a DM-RS transmission symbol location is added (or changed) may be transmitted through a UE-specific or UE-group DL grant that schedules the PDSCH in the corresponding TTI or cell-common DCI; i.e. the symbol numbers and start location would be sent by DCI, which would read on higher layer signaling).
Regarding claim 8, Kim teaches the limitations of the previous claims.  Kim further teaches wherein the processor determines at least one of a number of symbols of the first reference signal and a number of symbols of the second reference signal based on downlink control information (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; information indicating that a PDSCH is transmitted while a symbol(s) in a TTI is empty and information indicating that a DM-RS transmission symbol location is added (or changed) may be transmitted through a UE-specific or UE-group DL grant that schedules the PDSCH in the corresponding TTI or cell-common DCI; i.e. the symbol numbers and start location would be sent by DCI).
Regarding claim 9, Kim teaches the limitations of the previous claims.  Kim further teaches wherein the processor determines a number of symbols of the second reference signal based on a number of symbols of the downlink shared channel that applies the second allocation (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and DMRS in symbol 2 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9).
Regarding claim 10, Kim teaches the limitations of the previous claims.  Kim further teaches wherein the processor independently configures a number of symbols of the first reference signal and a number of symbols of the second reference signal (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 13 shows that TI#n-1 is a normal TTI with PDSCH in symbols 3-11 and DMRS in symbol 2 and in TI#n PDSCH is in symbols 3-4 and 10-11 and DMRS is in symbols 2 and 9. Depending on which type of TTI is configured by DCI, the number of symbols of the DMRS would be configured also).
Regarding claims 11, 14, and 15, Kim teaches the limitations of the previous claims.  Kim further teaches wherein if the number of symbols of the second reference signal configured is greater than one, then the processor allocates the second reference Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 13 shows symbols are consecutive across the different carrier frequencies.  Applicant’s published application at para. 0179 and Figs. 4 and 5A show the DMRS at consecutive frequencies so that is how it was interpreted).
Regarding claim 12, Kim teaches the limitations of the previous claims.  Kim further teaches wherein the processor controls an allocation of the first reference signal based on a slot start position, and controls an allocation of the second reference signal based on a start position of a scheduled downlink shared channel domain (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 13 shows that TI#n-1 is a normal TTI with DMRS in symbol 2 and in TI#n DMRS is in symbols 2 and 9).
Regarding claim 13, Kim teaches a transmitting apparatus (Abstract; terminal is transmitting apparatus) comprising:
a transmitter transmits an uplink shared channel by using a first allocation that supports a first allocation interval and a first allocation start symbol, and a second allocation that supports a second allocation interval and a second allocation start symbol (Fig. 9; Paras. 0153-0164; i.e. Fig. 9 shows that TI#n-1 is a normal TTI with PUSCH in symbols 1-12 and DMRS in symbol 0 in TI#n PUSCH is in symbols 1-5 and 8-12 and DMRS is in symbols 0 and 7 so they have different intervals and different starting symbol numbers);
the first allocation interval and the first allocation start symbol being different from the second allocation interval and the second allocation start symbol, respectively (Fig. 9; Paras. 0153-0164; i.e. Fig. 9 shows that TI#n-1 is a normal TTI with PUSCH in symbols 1-12 and DMRS in symbol 0 in TI#n PUSCH is in symbols 1-5 and 8-12 and DMRS is in symbols 0 and 7 so they have different intervals and different starting symbol numbers); and 
processor applies a reference signal configuration type, notified by a higher layer, to a first reference signal used in an uplink shared channel that applies the first allocation, and to a second reference signal used in an uplink shared channel that applies the second allocation (Fig. 9; Paras. 0153-0164 and 0169; UL grant indicating the presence of the sTTI UE may be transmitted through UE-specific DCI; i.e. the symbol numbers and start location would be sent by DCI, which would read on higher layer signaling).
Regarding claims 16, 17, 18, and 19, Kim teaches the limitations of the previous claims.  Kim further teaches wherein the processor controls the first allocation based on a slot start position, and controls the second allocation based on a start position of a scheduled downlink shared channel domain (Figs. 10 and 13; Paras. 0176-0179 and 0191-0194; i.e. Fig. 13 shows that TI#n-1 is a normal TTI with DMRS in symbol 2 and in TI#n DMRS is in symbols 2 and 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KENT KRUEGER/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        I